PELHAM, J.-
The defendant was tried for a violation of the prohibition laws on affidavit and warrant originally issued by a justice of the peace returnable to the circuit court. On the trial in the circuit court, the state was allowed to amend the affidavit; the amended affidavits not being signed by the same person who signed the original affidavit. The defendant objected to the state’s amending the affidavit, and, upon the objection being overruled by the court, reserved an exception. To the affidavit as last amended the defendant filed demurrers, which were overruled by the court. The amendments to the affidavit were properly allowed, and there was no error in overruling the demurrers.—Acts Sp. Sess. 1909, p. 90, § 29% et seq.; Holman v. State, 144 Ala. 95, 39 South. 646; Wright v. State, 136 Ala. 139, 34 South. 233; Witherspoon v. State, 143 Ala. 65, 39 South. 356.
The ruling of the lower court refusing the motion for a continuance is not revisable here.—Carr v. State, 104 Ala. 150; De Arman v. State, 77 Ala. 10.
There was no error in permitting the witnesses Davis and Kendrick to testify to finding the 28 half pint *219bottles of whisky in defendant’s valise. The evidence was admissible, even though the search made by the parties arresting him may have been illegal.—Scott v. State, 113 Ala. 64, 21 South. 425.
The charges requested by defendant and refused are not shown to have been preferred in writing (Fuller v. State, 97 Ala. 27, 12 South. 392), nor are they numbered (Gibson v. State, 89 Ala. 122, 8 South. 98, 18 Am. St. Rep. 96), or shown to have been separately requested ( Jones v. State, 150 Ala. 54, 43 South. 179) ; moreover, the charges are patently bad, and were correctly refused. There was sufficient evidence, if believed by the jury, to find the defendant guilty of the. offense charged, and there was no error in refusing the general charge.—Smith v. State, 150 Ala. 50
The defendant having been sentenced by the court to 155 days, hard labor, to pay the costs of the prosecution, at the rate of 40 cents per day, and the statute (Acts 1907, Sp. Sess. p. 179, § 13) placing the rate at 40 cents per day having been declared unconstitutional and void (Dowling v. City of Troy, 56 South. 117), the judgment is here corrected, requiring the defendant to serve an additional term in lieu of the payment- of costs, calculated at the rate of 75 cents per day (Code 1907, § 7635), being 82 days, in place of 155 days; and, as herein corrected, the judgment of conviction of the court below is affirmed, without costs.
Corrected and affirmed.